UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1415


NANCYE M. O’NEAL,

                Plaintiff - Appellant,

          v.

WAL-MART STORES EAST, L.P.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-01239-RBH)


Submitted:   July 15, 2013                  Decided:   August 9, 2013


Before GREGORY and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Scott Kozacki, WILLCOX BUYCK & WILLIAMS, PA, Florence, South
Carolina, for Appellant.    Angela B. Cummings, Jade C. Murray,
LITTLER   MENDELSON,  P.C.,   Charlotte,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nancye      O’Neal        (O’Neal)      brought           this     sex       and   age

discrimination action against Wal-Mart Stores East, L.P. (Wal-

Mart), under Title VII of the Civil Rights Act of 1964, 42

U.S.C. 2000e et seq., and the Age Discrimination in Employment

Act, 29 U.S.C. § 621 et seq., in the United States District

Court for the District of South Carolina.                         In her complaint,

O’Neal asserted a variety of sex and age discrimination claims.

     At    the   close    of   discovery,         Wal-Mart      filed    a    motion    for

summary    judgment      as    to   each    of     O’Neal’s       remaining        claims,

asserting that there was insufficient evidence in the record to

support    her   claims.        Specifically,           with    regard       to   O’Neal’s

failure to promote claim, Wal-Mart asserted that she neither

produced    direct    evidence       of    sex     or    age     discrimination         nor

evidence that Wal-Mart’s stated reasons for its decision to hire

an external male candidate (under the age of forty) for the

position for which she applied were pretextual.                         Moreover, Wal-

Mart asserted that the undisputed record evidence showed that it

did not discriminate against O’Neal.                     With regard to O’Neal’s

constructive discharge claim, Wal-Mart asserted that O’Neal did

not produce evidence to show that Wal-Mart intended for her to

resign, that her working conditions met the elevated level of

being objectively intolerable, or that her sex or age affected

Wal-Mart’s treatment toward her.

                                          - 2 -
      A     United   States    Magistrate         Judge     filed       a    report       and

recommendation       in    which    she    recommended          dismissing         each   of

O’Neal’s claims.          Finding the magistrate judge’s recommendation

sound,      and   agreeing    that    there       were    no     genuine         issues   of

material fact precluding summary judgment, the district court

adopted     the   magistrate       judge’s   report       and    recommendation           and

issued a decision granting summary judgment in favor of Wal-Mart

as to all of O’Neal’s claims.             O’Neal noted this timely appeal.

      Our careful review of the briefing, appellate record, and

relevant law compels us to conclude that the district court did

not   err    in   granting    summary      judgment       in    favor       of   Wal-Mart.

Accordingly, we affirm on the reasoning of the district court,

as stated in its March 5, 2013 decision.                         O’Neal v. Wal-Mart

Stores East, L.P., Civil Action No. 4:11-cv-01239-RBH, 2013 WL

809244 (D.S.C.       March 5, 2013).

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                          - 3 -